DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-20 are provisionally elected without traverse. Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Election/Restrictions
Applicant’s election without traverse of claims 13-20 (Group II) in the reply filed on 09/12/2022 is acknowledged. Claims 1-12 are drawn to a nonelected invention (Group I).
The requirement is still deemed proper and is therefore made FINAL.

Claim objections
Claim 19 objected to because of the following informalities:
In claim 19, reads “notifying the select hitchers for pickup or delivery of the orders upon completion of the shopping visit;” requires “and” after the semicolon.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 13-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 13 and 19, the claim, when “taken as a whole,” is directed to the abstract idea of registering a plurality of users for crowd-sources shopping as registered members; designating a first registered member as a buyer upon determination that the buyer is associated with a shopping visit at a store; determining second registered members as potential hatchers based on the store and the buyer; positing the shopping visit within a custom-defined community that comprises the potential hitchers and the buyer; receiving orders from select hitchers for pickup or delivery of the orders upon completion of the shopping visit; notifying the select hitchers for pickup or delivery of the orders upon completion of the shopping visit; confirming settlements between the buyer and the select hitchers upon pickup or delivery of the orders.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 13 and 19 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity - managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a cloud, a server, server processor, and a server nontransitory computer-readable storage medium, …… in claims 13 and 19.”
Claim 14 recites “pushing a notification to the buyer asking the buyer to confirm the shopping visit when a mobile device location for a mobile device operated by the buyer,” is a generic computer component applying the abstract idea.
Claim 16 recites “receiving a planned shopping visit defined by the buyer as the shopping visit through a user-facing interface of a mobile application or a browser that executes on a buyer-operated device,” is a generic computer component applying the abstract idea.
Claim 20 recites “one server processor performs the operations as a cloud service that provides a platform for monitoring and managing,” is a generic computer component applying the abstract idea.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 13 and 19 are implying that “….…notifying the select hitchers for pickup or delivery of the orders upon completion of the shopping visit; and confirming settlements between the buyer and the select hitchers upon pickup or delivery of the orders.........……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer.1 As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 13 and 19 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 14-18 and 20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 13 and 19 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 13 and 19 include various elements that are not directed to the abstract idea. These elements include a cloud, a server, server processor, and a server nontransitory computer-readable storage medium.
Examiner asserts that a cloud, a server, server processor, and a server nontransitory computer-readable storage medium do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 1 and specification paras 17-21, 48, and 67)2, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: processor and a server nontransitory computer-readable storage medium in claim 19 is recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.4
Claims 14-18 and 20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 13 and 19.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Kandala (US Pub. No. 2016/0140632) (hereinafter Kandala et al.) in view of Hopson (US Pub. No. 2004/0068443) (hereinafter Hopson et al.).
Regarding claim 13,  Kandala discloses a method, comprising:
registering a plurality of users for crowd-sourced shopping as registered members (see Kandala, para [0140], wherein Figs. 55-57 illustrate example mobile device screens 5500, 5600, 5700 that support a simple self-service sign up process for anyone to easily register as "Relay Runners" or "Runners; and para [0059] Fig. 1, to support crowd-sourced proxy shopping by consumers);
designating a first registered member as a buyer upon determination that the buyer is associated with a shopping visit at a store (see Kandala, paras [0019]- [0022], wherein Figs. 13-19 show a screen displaying global search functionality where consumers can search for a product and see all products relevant to the search, aggregated by stores);
determining second registered members as potential hitchers based on the store and the buyer (see Kandala, para [0103], wherein the "Runners" may be pre-verified and vetted individuals who meet certain security, reliability, and quality standards. The "Runners," when available to help fill orders at the shopping mall, "login" to the system of the present disclosure, using the "Relay Runner" app, and 'check in' to indicate to the system, their availability to fulfill consumer orders; and para [0096], wherein processing orders of product items for a consumer, and distribution of those product orders to a group of individuals acting as proxies for the consumers placing the orders);
posting the shopping visit within a custom-defined community that comprises the potential hitchers and the buyer (see Kandala, para [0072], wherein orders placed by the consumer for products sold by the various merchants of particular shopping mall of interest may be distributed to and purchased on behalf of the consumer by individuals that agree to act as "runners." In one example embodiment of the present disclosure, each of the runners, upon agreeing to handle a particular portion or entire consumer order, physically visit the retail merchants that sell each of the items that they have agreed to procure, and then purchase the ordered items on behalf of the consumer);
receiving orders from select hitchers for the buyer to fulfill during the shopping visit (see Kandala, para [0093], wherein such computer-executable instructions may also support the submission of product orders and communication with and the management of individuals acting as consumer proxies to fulfill orders from the various merchants in a shopping mall, using various elements of the computer network 100 such as, for example, the processing devices 20, 20', 20," shown in Fig. 1);
notifying the select hitchers for pickup or delivery of the orders upon completion of the shopping visit (see Kandala, para [0050], wherein Fig. 78 illustrates an example display screen showing that once all of the products in an order have been delivered to the "Relay Station," the "Relay Anchor" may then send a pickup/delivery email to the consumer that placed the order).
Kandala et al. fails to explicitly disclose confirming settlements between the buyer and the select hitchers upon pickup or deliver of the orders.
Analogous art Hopson discloses confirming settlements between the buyer and the select hitchers upon pickup or deliver of the orders (see Hopson, para [0058], wherein the payment type, credit supplier and other information associated with customer's payment for the order is collected and confirmed; para [0039], wherein after the picking process for an order is complete, the order is available for checkout and is transferred via the dispatcher computer 38 from the order database 24 to the point of sale computer 44 for pricing and settlement. The point of sale computer 44 is a computer that maintains a database of the prices of all the goods in the store 36.  After the order has been priced, the point of sale computer 44 then establishes contact
with the customer's credit supplier and the order is settled; and para [0049], wherein the customer is able to visit the grocery store and efficiently pick the items, thereby minimizing their shopping time. If the customer chooses a pickup service at 210, a screen is presented, at 212, that requests the customer select a store at which the order will be picked up. If the customer selects a delivery service at 222, a screen is presented, at 224, requesting that a delivery address be entered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kandala, regarding the systems for crowd-sourced proxy shopping, to have included confirming settlements between the buyer and the select hitchers upon pickup or deliver of the orders because it would improve customer experience. Kandala discloses the runner then fulfills the user order and marks the order for pick-up or delivery. The order history maintained by the system of the present disclosure then shows the new product as approved by the user as the purchased product, and the order history shows the status as picked up or delivered (para [0187]). Using the online shopping system of Hopson would improve and more flexible delivery or service.
Regarding claim 14,  Kandala discloses the method of claim 13, wherein designating further includes pushing a notification to the buyer asking the buyer to confirm the shopping visit when a mobile device location for a mobile device operated by the buyer is determined to be within a configured distance of the store (see Kandala, para [0073], wherein provides an innovative way for consumers to shop for products at shopping malls at or near a user-specified location, using a mobile device of the consumer. A system according to the present disclosure integrates aspects of mobile e-commerce, crowd sourcing, geo-fencing, targeted member notifications, peer-to-peer communication, real-time order tracking, and social media networks in a mobile/web application that provides a seamless and friction free consumer experience).
Regarding claim 16,  Kandala discloses the method of claim 13, wherein designating further includes receiving a planned shopping visit defined by the buyer as the shopping visit through a user-facing interface of a mobile application or a browser that executes on a buyer-operated device (see Kandala, para [0101], wherein a consumer may use the "Relay" app on their mobile device to identify (e.g., browse or search) shopping malls in the vicinity of a particular location such as, for example, a given Zip code. The consumer may be presented with a list of the shopping malls that fall within search criteria provided by the consumer; and para [0076] provides the ability for a consumer to plan a visit to the shopping mall of interest by providing the consumer with the functionality to view electronic "mall fronts" that display mall hours, mall location, mall phone number, amenities, interactive maps, a list of stores at the selected shopping mall, and currently available deals, news, and events, to better allow the consumer to plan the visit to the shopping. Smart lists permit consumers to add product items to a shopping list, and find appropriate stores for each product item on the list, for a quick review).
Regarding claim 18,  Kandala discloses the method of claim 13.
Kandala et al. fails to explicitly disclose wherein confirming further includes processing payments for each order between each select hitcher and the buyer.
Analogous art Hopson discloses processing payments for each order between each select hitcher and the buyer (see Hopson, para [0058], wherein the payment type, credit supplier and other information associated with customer's payment for the order is collected and confirmed; para [0039], wherein after the picking process for an order is complete, the order is available for checkout and is transferred via the dispatcher computer 38 from the order database 24 to the point of sale computer 44 for pricing and settlement. The point of sale computer 44 is a computer that maintains a database of the prices of all the goods in the store 36.  After the order has been priced, the point of sale computer 44 then establishes contact with the customer's credit supplier and the order is settled; and para [0049], wherein the customer is able to visit the grocery store and efficiently pick the items, thereby minimizing their shopping time. If the customer chooses a pickup service at 210, a screen is presented, at 212, that requests the customer select a store at which the order will be picked up. If the customer selects a delivery service at 222, a screen is presented, at 224, requesting that a delivery address be entered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kandala, regarding the systems for crowd-sourced proxy shopping, to have included processing payments for each order between each select hitcher and the buyer because it would improve customer experience. Kandala discloses the runner then fulfills the user order and marks the order for pick-up or delivery. The order history maintained by the system of the present disclosure then shows the new product as approved by the user as the purchased product, and the order history shows the status as picked up or delivered (para [0187]). Using the online shopping system of Hopson would improve and more flexible delivery or service.
Regarding claim 19 rejected based upon the same rationale as the rejection of claim 1, respectively, since it is the system claim corresponding to the method claim. Claim 19 recites additional feature at least one cloud or server comprising at least one server processor and a server nontransitory computer-readable storage medium
 (see Kandala, para [0097] and [0100]).
Regarding claim 20,  Kandala discloses the system of claim 19, wherein the at least one server processor performs the operations as a cloud service that provides a platform for monitoring and managing crowd-sourced shopping through creation of the custom-defined community associated with the shopping visit of the buyer and other custom-defined communities associated with other shopping visits of the registered members (see Kandala, para [0079], wherein posting or monitoring of activities and information exchanged on social networking platforms (e.g., Facebook®) and/or merchant supported social networks; para [0080], wherein the term "social network" may be used herein to refer to a network of family, friends, colleagues, and other personal contacts, or to an online community of such individuals who use a website or other technologies to communicate with each other, share information, resources, etc. The term "social graph" may be used herein to refer to a representation of the personal relationships or connections between individuals in a population. The term "social signal" may be used herein to refer to an expression by a user of a relationship with or feeling about a person, product, or thing. In the context of the present disclosure, the terms "social signal" and "social signal information" refer to a relationship with or feeling about a product; and para [0075], wherein use an optimized crowd-sourced runner model that supports the dispatch of consumer orders, real-time runner status, and peer-to-peer communication between runner(s) and consumer(s)).
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Kandala (US Pub. No. 2016/0140632) (hereinafter Kandala et al.), in view of Hopson (US Pub. No. 2004/0068443) (hereinafter Hopson et al.), and further in view of Publicover (US Pub. No. 2016/0253710) (hereinafter Publicover et al.).
Regarding claim 15,  Kandala discloses the method of claim 13, wherein designating, as set forth above with claim 13.
Kandala et al. and Hopson et al. combined fail to explicitly disclose pushing a notification to the buyer asking the buyer to confirm the shopping visit as a future shopping visit that is based on a pattern detected for the buyer for recurring shopping visits at the store.
Analogous art Publicover discloses pushing a notification to the buyer asking the buyer to confirm the shopping visit as a future shopping visit that is based on a pattern detected for the buyer for recurring shopping visits at the store (see Publicover, para [0229], wherein the website notifies the servers of the order and awaits final authorization for the payment; para [0438], wherein system may combine the information gathered by all the parties to compute or generate individually custom tailored scores for any pairing of a Consumer and a Marketer, such as shown in FIG. 15 and FIG. 25. This scoring takes into account the general Consumer's behavior as well as their specific behavior towards the one Marketer being explored. The Consumer's score is actually a set of functions (either calculated instantaneously or over a period of time) that predict the likelihood that the Consumer will have performed a particular action immediately or by a given time point in the future (timeframe of question from marketer 2512); para [0277] Grocery purchases of individual and family as recorded through loyalty cards (1220); para [0278] Spending patterns of individual and family as recorded through linked credit card transactions (1220); and para [0279] Consumer goods purchases as recorded through linked shopping sites (1220)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kandala, regarding the systems for crowd-sourced proxy shopping, to have included pushing a notification to the buyer asking the buyer to confirm the shopping visit as a future shopping visit that is based on a pattern detected for the buyer for recurring shopping visits at the store because it would improve customer experience. Kandala discloses the runner then fulfills the user order and marks the order for pick-up or delivery. The order history maintained by the system of the present disclosure then shows the new product as approved by the user as the purchased product, and the order history shows the status as picked up or delivered (para [0187]). Using the providing targeted content of Publicover would improve and more flexible delivery or service.
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Kandala (US Pub. No. 2016/0140632) (hereinafter Kandala et al.), in view of Hopson (US Pub. No. 2004/0068443) (hereinafter Hopson et al.), and further in view of Harmon (US Pub. No. 2019/0251621) (hereinafter Harmon et al.).
Regarding claim 17,  Kandala discloses the method of claim 13, wherein determining, as set forth above with claim 13.
Kandala et al. and Hopson et al. combined fail to explicitly disclose filtering the potential hitchers from the second registered members based on shopping visit restrictions defined by or associated with the buyer and hitcher profiles associated with the potential hitchers. 
Analogous art Harmon discloses filtering the potential hitchers from the second registered members based on shopping visit restrictions defined by or associated with the buyer and hitcher profiles associated with the potential hitchers (see Harmon, para [0069], wherein DS computing device 116 may filter available carriers according to carrier preferences including the item type/category and the number of items carrier is willing to pick-up and deliver. In some embodiments, DS computing device 116 may filter available carriers based on the number of merchant locations a carrier is willing to visit for a single transaction. For example, DS computing device 116 may receive cart data (step 5) that requires a registered carrier to shop for and deliver items on behalf of user 202 at a home improvement store).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kandala, regarding the systems for crowd-sourced proxy shopping, to have included filtering the potential hitchers from the second registered members based on shopping visit restrictions defined by or associated with the buyer and hitcher profiles associated with the potential hitchers because it would improve customer experience. Kandala discloses the runner then fulfills the user order and marks the order for pick-up or delivery. The order history maintained by the system of the present disclosure then shows the new product as approved by the user as the purchased product, and the order history shows the status as picked up or delivered (para [0187]). Using the purchase and delivery system of Harmon would improve and more flexible delivery or service.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 2015/0058154; US Pub No. 2015/0254748; US Pub No. 2013/0268302; US Pat No. 9,299,099; US Pub No. 2016/0210602; US Pub No. 2014/0279496; US Pub No. 2014/0066044; US Pat No. 9,828,128; US Pub No. 2006/0122895; Aashwinikumar Devari, Alexander G. Nikolaev, Qing He (Crowdsourcing the last mile delivery of online orders by exploiting the social networks of retail store customers, Transportation Research Part E 105 (2017) 105–122); and Peter Leitner and Thomas Grechenig (Collaborative Shopping Networks: Sharing the Wisdom of Crowds in E-Commerce Environments, Vienna University of Technology, Austria, June 15 - 18, 2008)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        10/11/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and displaying result," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        2 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 2 and specification paras 9, 19, 21-26, and 30-36). 
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        3 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        4 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.